Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
2.	This action is responsive to the communication filed on 6/22/21.  Claims 1, 7, 9-10, 14, 16 and 18-19 have been amended. Claims 2-4 and 11-13 have been cancelled. Claims 1, 5-10 and 14-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1, 5-8, 10, 16-17 and 19 are rejected pre-AIA  under 35 U.S.C. 103(a) as being obvious by Tokarev et al (U.S. 20070143128 A1 hereinafter, “Tokarev”) in view of McGovern et al (U.S. 20140067596 A1 hereinafter, “McGovern”).

As per claims 1, 10, and 19, Tokarev discloses a system comprising: 
at least, one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations comprising:
receiving a query, over a network, from a first user via a first user interface, the query requesting at least one recommendation;
filtering, using at least one computer processor, stored information responsive to receiving the query, the filtering the stored information to identify a plurality of recommendations, each recommendation of the plurality of recommendations being authored by a corresponding single user from a plurality of users, the filtering comprising identifying the plurality of recommendations based on each user of the plurality of users having interest data in common with the first user; and
presenting, over the network, via a second user interface the plurality of recommendations based on each user of the plurality of users having the interest data in common with the first user, the plurality of recommendations comprising a first set of visible user interface elements including a first portion of the first set of visible user interface elements (Tokarev [0028] – [0030], [0033], [0036], [0040], [0043] – [0044], [0047], [0054], [0082] – [0083], [0091], [0093], [0106], [0122] – [0124] e.g. [0028] Users of some or all clients 106 are subscribers of the recommendation system 102.  The recommendation system 102 receives ratings concerning various objects from the users, stores these ratings in a database, and then uses the stored ratings to provide customized recommendations for specific objects to the users.  A rating indicates a user characterization of an object.  A rating may be presented in the form of a numerical value or a text description and may pertain to an object's quality, price, availability, or any other parameter.  An object may represent a category, a sub-category, a specific item within a category or sub-category, or any other target that may become a subject of a recommendation request.  Exemplary categories may include consumer goods and products of various types (e.g., automotive products, sporting goods, etc.), services and service providers (attorneys, doctors, etc.), user requests a recommendation for a specific object of interest, the recommendation system 102 finds ratings provided for the object of interest by subscribers that are likely to be trusted by this user, transforms these ratings into correlated recommendations based on the level of trust of the user towards the subscribers and other factors, and presents the correlated recommendations to the user.  The term "recommendation" as used herein refers to any opinion or suggestion with respect to a target.  Such an opinion or suggestion may, for example, be positive (e.g., indicating that the target is advisable), negative (e.g., indicating that the target is not advisable), or neutral (e.g., indicating that the target is neither advisable nor non-advisable). [0030] The subscribers who are likely to be trusted by the user may include, for example, personal friends of the user or other people whose opinion the user may consider when evaluating a specific object.  The ratings provided for the object of interest may be ratings of items associated with the object of interest.  For example, if the object of interest is "automobiles", then ratings of items associated with this object of interest are ratings of specific automobile models (e.g., ratings of BMW 525i, ratings of Toyota Camry, ratings of Honda recommendation system 102 may present to the user a list of items (e.g., BMW 525i, Toyota Camry, Honda Accord, etc.) recommended for the object of interest (e.g., automobiles) with corresponding correlated recommendations that reflect relevance of each recommendation to this user.  As will be discussed in more detail below, in one embodiment, each item in the list is paired with a correlated recommendation that is calculated based on ratings provided by the trusted subscribers for the relevant item. [0033] If a request asks for a recommendation concerning an object, the web/application servers 210 issue a search request to the databases 218 and/or the file servers 212 to obtain ratings associated with the object, and then transforms these ratings into correlated recommendations that will be presented to the user. [0040] In addition, the registration sub-module 316 may obtain various other characteristics of invited individuals (e.g., expertise in specific areas, behavioral patterns, common past, common interests, common occupation, etc.) and store these characteristics in the user profile database 314.  [0043] The request receiver 302 is responsible for receiving user requests concerning objects of interest and parsing the requests to identify the objects of interest and the identity of the users that are interested in these objects.  The requests concerning objects of interest may include user requests for recommendations or system-generated requests for recommendations.  A system-generated request may be triggered when a user access a certain website, enters a certain part of a website, or performs some other action. [0044] The trusted user identifier 304 is responsible for identifying other users that a recommendation recipient is likely to trust and then retrieving ratings provided for the requested object by the trusted users from the recommendation database 310.  These users may be personal friends of the recommendation recipient and/or some other individuals whose opinion the recommendation recipient may rely on when evaluating various objects.  [0047] The weighted rating calculator 306 is responsible for transforming ratings provided by the trusted users for the object of interest into one or more correlated recommendations based on the level of trust of the recommendation recipient towards corresponding trusted users.  As discussed above, the level of trust may be specified by the recommendation recipient (e.g., during the registration process or when a corresponding trusted user joins the recommendation system 300).  In one embodiment, the level of trust may coincide with the identifier of the circle of trust to which the user belongs.  Alternatively, the level of trust may be different from the identifier of the circle of trust.  For example, users A and B may both be personal friends of recommendation recipient C and as such belong to trust circle 1. recommendation recipient C may assign a higher level of trust to user A because recommendation recipient C trusts the opinion of user A more than the opinion of user B. [0054] At block 404, processing logic identifies users that are likely to be trusted by the recommendation recipient.  The trusted users may be friends of the recommendation recipient, members of the same community such as a church community or alumni community, or any other individuals whose opinion the recommendation recipient may rely on when looking for advice or making a choice.  [0082] FIGS. 7A and 7B are flow diagrams of two embodiments of a process for collecting user recommendations. [0083] Referring to FIG. 7A, process 700 begins with sending a request to provide ratings to one or more users (block 702).  In one embodiment, the request is sent to a new user when the new user registers with the recommendation system, and asks the new user to provide a predefined number of ratings for a category and/or sub-category selected by the user or for a specific category, sub-category or item.  In another embodiment, processing logic sends a request for ratings to an existing user upon determining that this user has received a predefined number of recommendations from the recommendation system.  In yet another embodiment, processing logic sends requests for ratings on behalf of a user to members trusted by this user (e.g., the user's first circle of friends) to recommend a specific item or several items in a specific category. [0091] At block 806, processing logic identifies a set of members that the user is likely to trust upon receiving a request pertaining to an object of interest.  In one embodiment, processing logic identifies trusted members by first associating members with different trust circles.  In one embodiment, the set of trusted people is extended to include members with similar interests.  In particular, processing logic may compare the behavior of the user requesting the recommendation with the behavior of other members (e.g., in a specific category or in all categories).  If members with similar behavior are found, they may be included in the set of trusted members.  Alternatively, they may be processed separately from the trusted members.  That is, processing logic may calculate separate correlated recommendations based on ratings provided by members with similar interests, and then show these correlated recommendations separately from other recommendations. [0093] In one embodiment, processing logic allows users to join groups of interest (e.g., extreme sports, hiking, computer geeks etc) or automatically add the users to those groups based on interests they identified in their profiles.  Processing logic may then assume that members of a group have some kind of trust relationships to each other in relevant to this group categories (e.g., group members may be treated as 2nd circle friends, or friends be considered [as
receiving a query (e.g. search request), over a network, from a first user (e.g. a user) via a first user interface, the query requesting at least one recommendation (e.g. a user requests a recommendation for a specific object of interest);
filtering (e.g. level of trust), using at least one computer processor, stored information responsive to receiving the query, the filtering the stored information to identify a plurality of recommendations (e.g. recommendations), each recommendation of the plurality of recommendations being authored (e.g. opinion) by a corresponding single user from a plurality of users (e.g. personal/circle/close friends), the filtering comprising identifying the plurality of recommendations based on each user of the plurality of users having interest data in common (e.g. common/similar interest) with the first user; and
presenting (e.g. present), over the network, via a second user interface the plurality of recommendations (e.g. recommendations) based on each user of the plurality of users having the interest data in common (e.g. common/similar interest) with the first user, the plurality of recommendations comprising a first set of visible user interface elements (e.g. [0122] Referring to FIG. 11B, UI  including a first portion of the first set of visible user interface elements (e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list. [0124] Referring to FIG. 11D, UI 1140 displays details about the selected item)]. [0106] In one embodiment, if the users are similar, but not directly connected, these users may be proactively offered to connect directly, referring to their similarity in ratings and a common friend. Alternatively, these users may be asked to provide any other level of trust they would like to assign to each other).
Although Tokarev substantially teaches the claimed invention, Tokarev does not explicitly indicate the interest data comprising one or more of: a number of collections created, key words of collections created, items collected, a number of items commented on, and types of items commented on.
McGovern teaches the limitations by stating
filtering, using at least one computer processor, stored information responsive to receiving the query, the filtering the stored information to identify a plurality of recommendations, each recommendation of the plurality of recommendations being authored by a corresponding single user from a plurality of users, the filtering comprising identifying the plurality of recommendations based on each user of the plurality of users having interest data in common with the first user, the interest data comprising one or more of: a number of collections created, key words of collections created, items collected, a number of items commented on, and types of items commented on (McGovern [0007], [0027] – [0032], [0042] - [0043], [0048], [0150] e.g. [0007] The recommended salable items are products or services that the consumer should most likely enjoy based on purchases, feedback, and preferences from cohorts who have purchased the same products or services or products similar to the same products or services. [0029] To provide recommendations, a recommendation engine collects consumer purchase history from subscribed consumers.  The recommendation engine then uses one or more cluster and cohort algorithms to determine for each consumer which other consumers have similar preferences for salable items.  The algorithms correlate purchase history by specific salable items regardless of the merchant that sold the item.  The algorithms also correlate purchase history among different salable item categories.  The algorithms may also rank, order, and/or filter the recommendations based on previous behaviors and/or preferences of each consumer. [0030] In a specific example, a consumer of interest prompts the recommendation engine for a list of recommended dress pants.  In response, the recommendation engine identifies cohorts of the consumer.  These cohorts are other consumers who have purchased (and rated similarly) the same salable items (or substantially similar salable items) as the consumer of interest.  In other words, the cohorts are other consumers who have liked and disliked the same purchased salable items as the consumer of interest.  In some examples, the cohorts are consumers who have a shortest distance vector to the consumer of interest based on purchase history (and/or ratings).  Instead, these cohorts may share similar interests in music, casual pants, restaurants, and casual shirts as the consumer of interest.  However, in this instance, the recommendation engine determines that cohorts who share these same salable item preferences also have the same preferences for dress pants.  The recommendation engine accordingly determines among these cohorts which brand/type/model of dress pants were purchased most often (and/or most recently).  The recommendation engine then provides to the consumer of interest a recommendation list based on the dress pants most often purchased by cohorts.  In this manner, the recommendation engine provides accurate, precise, useful recommendations to consumers.  Over time, as consumers increase the number of purchases through a recommendations service, the recommendation engine becomes more accurate and precise by having access to additional consumer purchases. [0043] The recommendation application 307 may also collect feedback data regarding which recommended salable items a user views and/or purchases. [0048] In yet another example, the search server 308c a consumer may provide the search term "dress pants" into a search engine.  In response, the recommendation component 312 of the search server 308c identifies the consumer (via cookies embedded within the consumer device 306), determines which lists correspond to the consumer, and selects salable items from the lists that correspond to the term "dress pants." [as
filtering (e.g. filter), using at least one computer processor, stored information responsive to receiving the query (e.g. search – dress pants), the filtering the stored information to identify a plurality of recommendations (e.g. recommendations), each recommendation of the plurality of recommendations being authored (e.g. feedback) by a corresponding single user from a plurality of users (e.g. feedback), the filtering comprising identifying the plurality of recommendations based on each user of the plurality of users (e.g. cohorts) having interest data (e.g. similar interest in casual pants) in common with the first user, the interest data comprising one or more of: a number of collections created, key words of collections created, items collected (e.g. collects consumer purchase history/information), a number of items commented on, (e.g. type of dress pants) commented (e.g. feedback) on;
presenting (e.g. presented), over the network, via a second user interface the plurality of recommendations (e.g. recommendations) based on each user of the plurality of users having the interest data in common with the first user]); and
presenting, over the network, via a second user interface the plurality of recommendations based on each user of the plurality of users having the interest data in common with the first user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because McGovern’s teaching would have allowed Tokarev to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

As per claim 5, Tokarev discloses wherein the operations further comprise receiving, over the network, via the second user interface, a selection of one of the selectable recommendations (Tokarev [0123] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list.).
As per claim 6, Tokarev discloses wherein the operations further comprise presenting, over the network via a third user interface, a second set of visible user interface elements presenting a product collection, the presenting the second set of visible user interface elements being responsive to the receiving of the selection (Tokarev [0123] – [0124] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list. [0124] Referring to FIG. 11D, UI 1140 displays details about the selected item).
As per claims 7 and 16, Tokarev discloses wherein the first user interest data further comprises at least one of user personal information (Tokarev [0037] – [0040], [0045] e.g. user profile) and user activities. 
McGovern discloses wherein the first user interest further comprises at least one of user personal information and user activities (McGovern [0007], [0027] – [0032], [0042] - [0043], [0048], [0150] e.g. consumer purchase history/information).
As per claims 8 and 17, Tokarev discloses wherein the operations further comprise ranking the recommendations (Tokarev [0079] e.g. ranking score).

5.	Claims 14-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of McGovern, and further in view of Ma et al (U.S. 20090177989 A1 hereinafter, “Ma”).
As per claim 20, Tokarev and McGovern combination does not appear to disclose the following:
wherein the operations further comprise adding an image of a product to a product collection.
Ma discloses wherein the operations further comprise adding an image of a product to a product collection (Ma [0169] e.g. Displaying 2912 the visual indication includes displaying 2922 user-selectable images representing a predetermined number of available content items arranged in a non-overlapping manner).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Ma’s teaching would have allowed Tokarev and McGovern combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

As per claim 14, Tokarev discloses wherein the operations further comprise receiving, over the network, via the second user interface, a selection of one of the selectable recommendations (Tokarev [0123] e.g. [0123] Referring to FIG. 11C, UI 1130 allows the user to select a specific recommended item from the list.).
As per claim 15, Tokarev discloses wherein the operations further comprise presenting, over the network via a third user interface, a second set of visible user interface elements presenting a product collection, the presenting the second set of visible user interface elements being responsive to the receiving of the selection (Tokarev [0123] – [0124] e.g. [0123] Referring to FIG. .

6.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of McGovern, and further in view of US 20080040475 A1 issued to Bosworth et al. (hereinafter Bosworth)
As per claims 9 and 18, Tokarev and McGovern combination does not appear to disclose the following:
the interest data comprises a marital status.
Bosworth discloses the interest data comprises a marital status (Bosworth [0021] e.g. [0021] A relationship the user has with one or more other users may be defined according to the user's profile and/or according to other users with which the monitoring module 206 detects user interaction.  For example, a particular user may define a relationship with his wife or a friend in the particular user's profile.  However, a relationship may also be defined by the social network provider 106 when the particular user interacts with one or more other users that share a common interest in a musical band, for instance. Further, a strength of the relationship defined in the particular user's profile, such as wife or friend, may be updated or adjusted according to how often the particular user interacts with the wife or the friend, for example).
’s teaching would have allowed Tokarev and McGovern combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

7.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokarev in view of McGovern, and further in view of US 20070061420 A1 issued to Basner (hereinafter Basner)
As per claims 9 and 18, Tokarev and McGovern combination does not appear to disclose the following:
the interest data comprises a marital status.
Basner discloses the interest data comprises a marital status (Basner [0022] e.g. In other words, the software infers the relationship between Person A and Person C if 1) there is a Person B, and 2) the relationship between Person A and Person B is inputted, and 3) the relationship between Person B and Person C is inputted, and 4) there are corresponding familial relationship definitions to which deductive logic is applied.  The term "familial" as used herein means of or relating to the family, and the term "family" should be broadly interpreted to include a family of people of common interest, e.g., blood and marital relatives, employees of a company, members of an organization, etc.).
’s teaching would have allowed Tokarev and McGovern combination to provide an improved recommendation system that enables user to received customized recommendations from trusted sources (Tokarev [0006]).

Response to Argument
8.	Applicant’s remarks and arguments presented on 6/22/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
9.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
10.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 4, 2021